United States Court of Appeals
                      For the First Circuit


No. 14-1763

                          MANEL MAUVAIS,

                       Petitioner, Appellee,

                                v.

                         NATHALIE HERISSE,

                      Respondent, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. George A. O'Toole, U.S. District Judge]


                              Before

                   Torruella, Dyk,* and Kayatta,
                          Circuit Judges.



     Allison Flood, with whom James Verner Moore and Harvard Legal
Aid Bureau, were on brief for appellant.
     Matthew P. Barach, for appellee.




                         November 5, 2014




*
    Of the Federal Circuit, sitting by designation.
           TORRUELLA, Circuit Judge.      Petitioner-Appellee Manel

Mauvais (the "father") filed a petition for the return of his two

minor children, M.M. and R.M., to Canada pursuant to the Hague

Convention on the Civil Aspects of International Child Abduction,

Oct. 25, 1980, T.I.A.S. No. 11,670, 1343 U.N.T.S. 89 (the "Hague

Convention"   or   the   "Convention"),      as   implemented   by   the

International Child Abduction Remedies Act, 22 U.S.C. § 9001 et

seq. ("ICARA").    In September 2013, Respondent-Appellant Nathalie

Herisse (the "mother") took the children from Canada, where the

parents and children had lived for approximately three-and-a-half

years, and relocated them to the United States, where the entire

family had never lived together.

           After a bench trial and consideration of the parties'

submissions, the United States District Court for the District of

Massachusetts granted the father's petition, determining that

Canada was the children's country of habitual residence and that

there was no grave risk that returning the children to Canada would

expose them to physical or psychological harm.           After careful

consideration of the evidence and the parties' arguments, we

affirm.

                           I.   Background

A.   Family History

           The mother and father are both citizens of Haiti, where

they met and began a romantic relationship in 2002.        The parties


                                 -2-
disagree on whether they were formally married, but the father

attests that he obtained a divorce from the mother in Haiti in

November 2012 and that he remarried in 2013. Currently, the father

lives in Canada and the mother lives in Boston, Massachusetts.

          Together, they have two female children:               M.M. was born

in France in December 2005, and is now nearly nine years old; and

R.M. was born in the United States in November 2009, and is

approximately five years old.         The father also has three other

children, including twins -- B.M. (male) and S.M. (female), who are

now   between    nine   and    ten   years    old    --   from    a    previous

relationship.1

          During     the    course   of    their    approximately      ten-year

relationship,     the      parties   intermittently       lived       together,

principally in Haiti and Canada.           They lived separately in Haiti

from 2002 to 2005.      From some point in 2005 until 2007, the father

lived in St. Maarten and the mother lived in France, where she gave

birth to their daughter, M.M.             After this period abroad, the

parties both moved back to Haiti, where they lived together from

2007 until 2009.

          In September 2009, the mother moved from Haiti to live

with her aunt in Massachusetts, where R.M. was born two months



1
   There is evidence that the twins lived with the father, the
mother, M.M., and R.M. at various times over the years.       The
father's third child from a previous relationship is not relevant
to this appeal.

                                     -3-
later.   Meanwhile, M.M. remained with her father in Haiti.     The

mother did not return to live in Haiti.

           In January 2010, less than two months after R.M.'s birth,

a catastrophic earthquake devastated the parties' community in

Haiti.   Following the earthquake, in February 2010, the father and

M.M. moved to Québec, Canada, where members of the father's family

lived.   The mother testified that she asked the father to bring

M.M. to Massachusetts, but he refused and urged her to join him in

Canada instead.    She further testified that he threatened to harm

or kill M.M. if she refused to join him, so she reluctantly took

R.M. and moved to Canada in March 2010.      The father denies the

allegations that he threatened any physical harm.

           At first, the family lived in Montréal, Québec, with the

father's sister and her family.     In July 2010, the parents moved

into their own apartment, along with their two daughters and the

father's twin children.    In January 2011, the mother moved out,

taking M.M. and R.M. with her, and leaving behind the father and

his older twins.    At first the mother and her daughters briefly

lived with the mother's relatives in the area, before they moved to

a separate apartment in Montréal.

           Over one year later, in February or March 2012, the

father prevailed upon the mother to allow him to rejoin her, and he

and his other children moved into her apartment. The parties lived

together for some time thereafter.


                                 -4-
           During the family's time in Québec, M.M. and R.M. visited

regularly with relatives on both sides of the family, attended

church and Sunday school, and developed Québécois (French Canadian)

accents.   M.M. attended a Québec primary school during the 2011-

2012 and 2012-2013 school years, and was pre-enrolled in the same

school for the 2013-2014 school year. R.M. was enrolled in a full-

time day care program from the end of April 2013 until late August

2013.

           In the fall of 2012, R.M. began to exhibit health

problems, including frequent nosebleeds and weight loss.        The

mother decided that R.M., as a U.S. citizen, should return to the

United States to receive medical care. For that reason, the father

and mother agreed that the mother's aunt could bring R.M. to the

United States for medical care; the parties' written agreement

provided that R.M. would be returned to Canada around September 20,

2013.   In the fall of 2013, R.M. was examined and treated for

eczema, a tendency to experience nosebleeds, and mild anemia, for

which she was prescribed an iron supplement.

           R.M. was not returned to Canada as agreed.   Instead, on

September 13, 2013, the mother left Canada with M.M. and traveled

to her aunt's home in Massachusetts, where the mother and the two

children remained through oral argument in this case.




                                -5-
B.   Procedural History

              On November, 26, 2013, the father filed a petition in the

United States District Court for the District of Massachusetts,

seeking a court order for the return of M.M. and R.M. to Canada,

pursuant to the Hague Convention and its implementing statute,

ICARA.    After a bench trial, the district court concluded that the

father's petition should be granted and the children be returned to

Canada.

              In support of that determination, the district court made

several findings of fact and conclusions of law.                      Among those

facts,    the    district      court   found       that   the    parties'   actions

demonstrated that they "both were content" for the children to live

in   Canada     for    at   least   two    years    immediately     prior    to   the

children's removal to Massachusetts.                 The court found that even

after the mother stopped living with the father, she chose to

remain in Canada in her own household with the children.                     During

this time, the children led "settled" and "acclimatized" lives in

Canada, where they attended school and participated in social

activities.           The   court   thus    concluded     that    Canada    was   the

children's habitual country of residence at the time of their

removal, and they were wrongfully removed or retained for purposes

of the Hague Convention.

              The district court further found that returning the

children to Canada would not involve a grave risk of physical or


                                           -6-
psychological harm.    The court noted that the mother admitted that

the father has never harmed or attempted to harm M.M. or R.M.    It

further found it "telling" that even after the mother moved out,

she took no steps to prevent the father from having contact with

the children.   Therefore, the court granted the father's petition

for the return of M.M. and R.M. to Canada.    This appeal followed.

                           II.   Discussion

           "The Hague Convention is a multilateral treaty designed

to address 'the problem of international child abductions during

domestic disputes.'"    Neergaard-Colón v. Neergaard, 752 F.3d 526,

529-30 (1st Cir. 2014) (quoting Abbott v. Abbott, 560 U.S. 1, 8

(2010)).   To effect this goal, "[t]he Convention seeks 'to secure

the prompt return of children wrongfully removed to or retained in

any Contracting State,' and 'to ensure that rights of custody and

of access under the law of one Contracting State are effectively

respected in the other Contracting States.'"    Abbott, 560 U.S. at

8 (quoting Hague Convention, art. 1).

           The "return remedy" is the "central operating feature" of

the Convention, id. at 9, and "lays venue for the ultimate custody

determination in the child's country of habitual residence rather

than the country to which the child is abducted," Lozano v. Montoya

Alvarez, 134 S. Ct. 1224, 1228 (2014); see also Abbott, 560 U.S. at

20 ("The Convention is based on the principle that the best

interests of the child are well served when decisions regarding


                                  -7-
custody rights are made in the country of habitual residence.").

Rather than "alter[ing] the existing allocation of custody rights,"

the return remedy instead "allow[s] the courts of the home country

to decide what is in the child's best interests." Abbott, 560 U.S.

at 20.   "It is the Convention's premise that courts in contracting

states will make this determination in a responsible manner."         Id.

           However, "[t]he return remedy is not absolute."       Lozano,

134 S. Ct. at 1229.      Instead, there are several exceptions under

which return is excused.     See id. at 1229-30.   Of these, one narrow

exception is found in Article 13(b) of the Convention, which

"gives a court discretion to return or decline to return a child

who has not become settled if 'there is a grave risk that . . .

return would expose the child to physical or psychological harm or

otherwise place the child in an intolerable situation.'"          Id. at

1238   (Alito,   J.,   concurring)   (quoting   Hague   Convention,   art.

13(b)); see also Yaman v. Yaman, 730 F.3d 1, 17 (1st Cir. 2013)

(stating that if an Article 13 exception is established, "it is

within a court's discretion to refuse to order return" to the

country of habitual residence, but that "[a]t no point . . . is a

court bound to so refuse"); Whallon v. Lynn, 230 F.3d 450, 459 (1st

Cir. 2000) ("The article 13(b) exception is a narrow one.").

           Here, the mother raises two issues on appeal, arguing

that the district court erred (1) by ruling that Canada was the

children's country of habitual residence, and (2) by finding that


                                     -8-
returning the children to Canada would not subject them to a grave

risk of physical and psychological harm.        We address each claim in

turn, reviewing the "district court's factual findings for clear

error while reviewing its interpretation and application of the

Hague Convention de novo."         Neergaard-Colón, 752 F.3d at 530

(citing Darín v. Olivero-Huffman, 746 F.3d 1, 8-9 (1st Cir. 2014)).

A.    Country of Habitual Residence

            Under the Convention, a petitioner seeking to prove

wrongful removal must show, by a preponderance of the evidence,

that immediately prior to the removal:         "(1) the child's habitual

residence was the place to which the child's return is being

sought, (2) the petitioner had custody rights over the child, and

(3) the petitioner was exercising his or her custody rights."

Sánchez-Londoño v. González, 752 F.3d 533, 540 (1st Cir. 2014)

(citing Darín, 746 F.3d at 9).             Importantly, pursuant to the

Convention, the court-ordered return of wrongfully removed or

retained children to their country of habitual residence "is not a

final determination of custody rights."        Neergaard-Colón, 752 F.3d

at 530.     Rather, such an order of return "simply ensures that

custodial decisions will be made by the courts of the children's

country of habitual residence."        Id. (citing Abbott, 560 U.S. at

9).

            The   determination   of   a   child's   country   of   habitual

residence is "critical, because '[i]f the state in which a child is


                                   -9-
retained   was       also   the   child's    place   of   habitual    residence

immediately prior to retention, that retention is not wrongful

under the Hague Convention.'"           Sánchez-Londoño, 752 F.3d at 540

(quoting Neergaard–Colón, 752 F.3d at 530).

           Although the Convention itself does not define the term

"habitual residence," our inquiry into this question "'begins with

the parents' shared intent or settled purpose regarding their

child's residence.'" Id. (quoting Nicolson v. Pappalardo, 605 F.3d

100, 103-04 (1st Cir. 2010)). "As a secondary factor, 'evidence of

a child's acclimatization to his or her place of residence may also

be relevant.'" Id. (quoting Neergaard–Colón, 752 F.3d at 530); see

also Darín, 746 F.3d at 11-13.

           When reviewing a district court's findings as to habitual

residence, "we defer to the court's findings of intent absent clear

error,   but    we    review   the   ultimate   determination    of   habitual

residence -- a mixed question of fact and law -- de novo."

Neergaard–Colón, 752 F.3d at 530.

           1.    The Parents' Shared Intent or Settled Purpose

           As is the case here, where the children in question are

very young, we focus on the shared intent or settled purpose of the

parents, rather than the children, because young children "lack[]

both the material and psychological means to decide where [they]

will reside." Darín, 746 F.3d at 11; see also Sánchez-Londoño, 752

F.3d at 540 (stating that when children are very young, it is


                                      -10-
generally the parents who "are entitled to determine the child's

place of habitual residence"); Neergaard–Colón, 752 F.3d at 531.

We look specifically to the latest moment of the parents' shared

intent, "as the wishes of one parent alone are not sufficient to

change a child's habitual residence." Neergaard–Colón, 752 F.3d at

531 (citing Darín, 746 F.3d at 11).

              In the absence of clear error in the district court's

subsidiary findings of fact, we defer to its finding of intent:

its "plausible interpretation of the facts cannot be rejected just

because the record might sustain a conflicting interpretation."

Darín, 746 F.3d at 8.

              In a situation like this, in which the parties have lived

in two or more countries, the district court is required to

"distinguish 'between the abandonment of a prior habitual residence

and the acquisition of a new one.'" Sánchez-Londoño, 752 F.3d at

540 (quoting Neergaard–Colón, 752 F.3d at 531).         "A person cannot

acquire   a    new   habitual   residence   without   forming   a   settled

intention to abandon the one left behind. Otherwise, one is not

habitually residing; one is away for a temporary absence of long or

short duration."      Darín, 746 F.3d at 11 (internal quotation marks

and citations omitted).

              Here, although certain members of the family lived in

various countries over the years -- including Haiti, St. Maarten,

France, Canada, and the United States -- only two countries are


                                    -11-
legitimate candidates for consideration as the country of the

children's habitual residence pursuant to the parents' latest

shared intent or settled purpose prior to removal:        Haiti and

Canada. Indeed, the mother has not put forth any other alternative

country of habitual residence. Rather, the crux of her argument on

this issue is that the parents never intended to move permanently

from Haiti to Canada.

          In support of this position, the mother argues that the

father only left Haiti after a catastrophic earthquake forced him

to seek refugee status in Canada.     She maintains that she was

coerced to move to Canada, and that she never applied for asylum or

status as a permanent resident there.    Specifically, the mother

alleges that the father forced her to leave Boston and bring R.M.

to join him and M.M. in Canada by means of threats.     She alleges

that he said that if she did not come to Canada, he would buy rat

poison and use it to first kill M.M., and then himself.    If true,

such allegations certainly would undermine the father's argument

that both parents shared an intent for the children to reside in

Canada.

          However, the father denies the mother's claims, and the

district court did not affirmatively credit her allegations.    The

court found that although the mother only "reluctantly" took R.M.

to Canada in March 2010, she then proceeded to live there with the

father and his children for approximately ten months.    In January


                               -12-
2011, the mother, R.M., and M.M. moved out, first staying with

relatives but then moving to a separate apartment in Montréal.             In

February or March 2012, the mother agreed to allow the father and

his other children to move into her apartment.           The court further

found that "[i]t is clear that the children lived with their mother

in an apartment in Montreal for about two years prior to the events

that gave rise to the present petition."

            Indeed, the court found relevant the undisputed fact that

even    after   the   mother   stopped   living   with   the   father,   "she

established her own household with the children in Montreal."

Thus, the court found that the mother's actions show that she chose

to remain in Canada of her own volition, and the fact that "she

subsequently had a change of heart and decided that the children

would be better off living elsewhere is of no moment, as any such

intent was not a shared one with [the father]." For those reasons,

the district court concluded that although the parents originally

lacked a shared intent for the children to live in Canada when the

mother first arrived in March 2010, the parties later formed such

an intent at some point during the intervening three-and-a-half

years prior to the children's removal and retention in September

2013.    The court found that for at least two years during this

period, and possibly longer, both parents were "content" to have

the children live in Canada.




                                    -13-
           On the record before us, we cannot say that these

findings are clearly erroneous. Although the mother offers various

reasons for her decisions to travel and stay in Canada, including

her uncertain immigration status, she does not dispute that she

continued to live in Canada -- at times together with the father,

and at times separately -- for three-and-a-half years. She asserts

that her "action to remain in Canada cannot be viewed as a choice,"

arguing   that   "she    remained    in   Canada   due   to   [the    father's]

extensive control and coercion in the form of verbal and sexual

abuse."   However, the mother also admits that she moved out of the

father's household and remained in Canada for a period of one year.

Although she argues that during this period she "had nowhere to go"

and could not return to the United States due to poverty and lack

of legal immigration status, she fails to explain how circumstances

changed such that she was later able to return to the United States

in September 2013 but was unable to do so before that time.                 On

these   facts,   the    district    court   concluded    that   the    mother's

"actions show that even when she was not under [the father's]

control or influence, she chose to remain in Canada."                We find no

clear error in this factual finding.

           Nonetheless, the mother maintains that the parties did

not intend to abandon Haiti.        See Darín, 746 F.3d at 11.          We find

this argument unconvincing.           Nothing in the parents' actions

suggests that they intended to return to Haiti.               The mother left


                                     -14-
Haiti in September 2009, and the father left Haiti in February

2010.     The mother has not lived in Haiti for five years, and the

father has not lived in Haiti for well over four years.

            Moreover, neither child was born in Haiti -- M.M. was

born in France, and R.M. was born in the United States.               There is

no evidence of any attempt or future plan by the parents to return

to Haiti to raise the children there.               In fact, the mother

testified     at   trial    that   after   giving     birth     to   R.M.     in

Massachusetts, she wanted the father and M.M. to join her in the

United States, but he would not.           Thus, the evidence shows no

shared intent by the parents to return to Haiti or to raise their

children in the United States, leaving Canada as the country in

which the parents last had a shared intent for their children to

reside.    See Neergaard–Colón, 752 F.3d at 531-32.           Accordingly, we

cannot    conclude   that    the   district   court    clearly       erred    in

determining that the parents shared an intent to abandon Haiti in

favor of Canada.

            Finding no clear error in the district court's findings

of the subsidiary facts, we defer to its finding of intent.                  See

Sánchez-Londoño, 752 F.3d at 542 (citing Darín, 746 F.3d at 8). We

thus uphold the district court's factual finding that the parents

last shared an intent for their children to habitually reside in

Canada.    See id. at 540-42.




                                    -15-
             2.   Acclimatization

             Having upheld the district court's factual finding that

the parents intended to abandon Haiti and establish Canada as the

children's country of habitual residence, we now consider whether

the children were nonetheless acclimatized to a country other than

Canada. "[F]actors evidencing a child's acclimatization to a given

place -- like a change in geography combined with the passage of an

appreciable period of time -- may influence our habitual-residence

analysis."    Id. at 542.    "[I]n certain circumstances, 'a child can

lose its habitual attachment to a place even without a parent's

consent . . . if the objective facts point unequivocally to a

person's ordinary or habitual residence being in a particular place

. . . .'"     Neergaard–Colón, 752 F.3d at 532 (quoting Darín, 746

F.3d at 11–12).      However, courts should be "slow to infer" that an

established country of habitual residence has been abandoned, when

the parents have not demonstrated a shared intent to do so.             Id.

(quoting    Darín,    746   F.3d    at   13).   Relatedly,   evidence    of

acclimatization is generally insufficient "to establish a child's

habitual residence in a new country when contrary parental intent

exists."    Id. at 12 (quoting Darín, 746 F.3d at 12).

             Here, the overwhelming weight of the evidence supports

the district court's conclusion that "[f]or approximately two

years, the children lived in a settled, 'acclimatized' way in

Canada."    The court found that M.M. attended a primary school and


                                     -16-
R.M. attended a full-time day care program in Canada. While there,

"[b]oth children visited regularly with relatives, apparently on

both their mother's and their father's sides."                   They regularly

attended church and Sunday school, and they developed Québécois

accents.

              The district court further found that "[i]t is noteworthy

[that] [R.M.] has spent almost her entire life, and [M.M.] about

half her life, in Canada, and the evidence presented at trial shows

that   both     [R.M.]    and   [M.M.]   have    had     sufficient      time   for

acclimatization."        The mother has failed to demonstrate that these

factual findings are clearly erroneous.              Indeed, the record does

not support a conclusion that the children were acclimatized to any

country other than Canada.           Having found no clear error on this

issue, we uphold the district court's factual determination that

M.M. and R.M. were acclimatized to life in Canada.

              Given the lack of clear error in the district court's

factual    findings      on   the   parents'    shared    intent   and     on   the

children's acclimatization, both of these factors support the

district   court's       ultimate    determination       that   Canada    was   the

children's country of habitual residence. See Sánchez-Londoño, 752

F.3d at 542-43.          Accordingly, having been provided no cause to

disturb the district court's findings on this issue, we uphold the

court's determination that Canada was M.M. and R.M.'s country of

habitual residence.


                                      -17-
B.   Grave Risk of Physical or Psychological Harm

           The determination of Canada as the children's country of

habitual residence does not end our inquiry, however.       Even if

return would otherwise be proper under the Convention, a court "is

not bound to order the return of the child" if the party opposing

return establishes that there exists a "grave risk" that return to

the country of habitual residence "would expose the child to

physical or psychological harm or otherwise place the child in an

intolerable situation."    Hague Convention, art. 13(b).

           This harm "must be a great deal more than minimal" --

"[n]ot any harm will do."    Walsh v. Walsh, 221 F.3d 204, 218 (1st

Cir. 2000).    Similarly, the risk of harm must be "grave," and not

"low."   Id.   "Courts are not to engage in a custody determination,

so '[i]t is not relevant . . . who is the better parent in the long

run, or whether [the absconding parent] had good reason to leave

her home . . . and terminate her marriage.'"    Id. (quoting Núñez-

Escudero v. Tice-Menley, 58 F.3d 374, 377 (8th Cir. 1995)).2


2
  The parties here have not argued for "undertakings," nor has the
district court ordered any such measures. In Walsh, we stated that

      [a] potential grave risk of harm can, at times, be
      mitigated sufficiently by the acceptance of undertakings
      and sufficient guarantees of performance of those
      undertakings. Necessarily, the "grave risk" exception
      considers, inter alia, where and how a child is to be
      returned.   The undertakings approach allows courts to
      conduct an evaluation of the placement options and legal
      safeguards in the country of habitual residence to
      preserve the child's safety while the courts of that
      country have the opportunity to determine custody of the

                                 -18-
          Here, the mother seeks to avail herself of this narrow,

discretionary   exception   to   the    return   remedy,3   arguing    that

returning M.M. and R.M. to Canada will expose them to a grave risk

of physical or psychological harm.       We find no clear error in the

district court's determination on this issue.

          1.    The Mother's Allegations

          In her submissions, testimony, and argument, the mother

levies a number of serious allegations against the father.            Among

other things, she alleges that the father repeatedly raped her,

including in the presence of the couple's children.         According to

the mother, this sexual abuse began while the parties lived

together in Haiti in 2007 and continued through 2009, even after

she was pregnant.     She alleges that the sexual abuse and rapes

resumed when they lived together in Canada, beginning in July 2010

and continuing through her most recent rape on September 9, 2013.




     children within the physical boundaries of their
     jurisdiction. Given the strong presumption that a child
     should be returned, many courts, both here and in other
     countries, have determined that the reception of
     undertakings best allows for the achievement of the goals
     set out in the Convention while, at the same time,
     protecting children from exposure to grave risk of harm.

Id. at 219.
3
    See Yaman, 730 F.3d at 17 (explaining that the Article 13
exceptions are discretionary and do not require a court to refuse
the return remedy if such an exception is shown); Whallon, 230 F.3d
at 459 (describing the Article 13(b) exception for "grave risk" as
a "narrow" exception).

                                 -19-
It   was   after   this   alleged   rape   that    she    fled   to   Boston   on

September 13, 2013.

            The mother also alleges that one of the father's twin

children, B.M., exhibited sexually aggressive behavior toward his

half-sister, M.M. The mother states that this behavior began while

the family was living in Haiti and continued when the family was

reunited in Canada.        She states that both the twins teased and

bullied M.M. and R.M., including by biting and scratching M.M. in

Haiti.     While the family lived in Haiti, the mother alleges, she

found B.M. rubbing his penis against M.M.'s genitals. In response,

the father whipped B.M. with a belt.              Shortly thereafter, after

another incident of sexually inappropriate behavior by B.M. toward

M.M., the father allegedly told the mother that the behavior was

not serious.       The mother also alleges that, while the family was

living together in Canada in May 2010, she found B.M. and M.M. in

the living room with their pants and underwear around their ankles.

Once again, the father whipped B.M. with a belt as punishment.

            The mother argues that in addition to potential physical

and sexual harm, M.M. and R.M. would be subjected to corresponding

psychological harm if returned to Canada.                At trial, the mother

offered her own testimony as well as that of her aunt.                 She also

offered the expert testimony of Dr. Eli Newberger, a Massachusetts

pediatrician.      Dr. Newberger offered his professional opinion that

the children would be subject to a grave risk of physical or


                                    -20-
psychological harm if returned to Canada, on the basis of the

mother's assertions of past abuse.     The "nature and scope" of Dr.

Newberger's work regarding the case involved (1) reviewing the

children's medical records at Boston Medical Center, and (2) a

visit to his home office, where he interviewed the mother, her

aunt, and both children.

          Additionally, the mother argues that R.M.'s medical

condition cannot be treated adequately in Canada because R.M. is

not a Canadian citizen and lacks health insurance in Canada.

          2.   The Father's Position

          The father denies the mother's allegations regarding any

sexual assault or rape of her, stating that he never abused her

sexually and denying that the parties ever had sexual relations in

front of the children. He further denies the allegations of sexual

abuse of M.M. by his twins.4   He notes that the mother alleges that

his improper discipline was directed only toward B.M. and not

against M.M. or R.M.; relatedly, he emphasizes that the mother

admits that he never physically harmed M.M. or R.M.      The father

maintains that, during the parties' separation in Canada, he

continued to visit with the children regularly -- generally every




4
   In his deposition, however, the father did admit that he had to
discipline the twins for inappropriate sexual behavior.         He
asserts, however, that he "would discipline the children using
appropriate methods such as taking away something that they like
and sending them to bed early."

                                -21-
weekend (from Friday after school until Sunday night), but also

occasionally during the school week.

           He notes that the mother never contacted the police

regarding her claims of sexual abuse, nor did she ever seek

protection or a restraining order from the Canadian courts against

him.   He asserts that she only filed for a restraining order in the

United States on September 17, 2013, after she had relocated to

Massachusetts with the children.

           The father maintains that his sister and her family have

a close relationship with M.M. and R.M., and that his niece would

regularly babysit for the children.      He asserts that the children

were acclimated to life in Canada, have French Canadian accents,

have   friends    in   Canada,   and    that   M.M.   participated   in

extracurricular activities such as basketball and ice skating.       He

further states that medical records indicate that R.M.'s medical

condition is mild anemia, which can be treated adequately in Canada

with medication and other follow-up treatment.

           3.    Analysis

           As "a party opposing return based on Article 13's 'grave

risk' exception," the mother here "bears the burden of establishing

that exception by clear and convincing evidence"; she must prove

subsidiary facts by a preponderance of the evidence.        Yaman, 730

F.3d at 11; see also 22 U.S.C. § 9003(e)(2).      On appeal, we review

the district court's findings of fact with deference, overturning


                                 -22-
a factual finding for clear error "only if it 'hit[s] us as more

than probably wrong -- it must prompt a strong, unyielding belief,

based on the whole of the record, that the judge made a mistake.'"

Sánchez-Londoño, 752 F.3d at 539 (quoting Darín, 746 F.3d at 8–9).

          Here, the district court noted the mother's testimony

that the father "frequently acted toward her in a sexually abusive

manner," and that "he insisted on sexual activity at times and

under circumstances when the children were or could have been

exposed to it."    However, the district court found that this

"testimony was general and vague," and that it was "difficult to

draw any reliable conclusions about how frequently such conduct

occurred or how significant any impact on the children might have

been."   The court observed that the mother "admits that [the

father] has never harmed or attempted to harm [M.M.] or [R.M.]."

Furthermore, the court found it "telling" that "even after moving

out in January 2011, [the mother] took no steps to prevent [the

father] from having contact with their children."

          The court also referred to the mother's testimony that

the father's son, B.M., was sexually aggressive toward his half-

sister, M.M. One of these alleged incidents occurred in Haiti, and

according to the mother's testimony, the father disciplined B.M. by

beating him with a belt.     The mother's aunt testified about a

similar incident years later in Canada, but the district court

found no evidence as to how B.M. was disciplined for that incident.


                               -23-
Meanwhile, the father's niece testified that all the children,

including the older twins, played well together and enjoyed each

other's company.

           Additionally, the district court reviewed the evidence

concerning R.M.'s medical condition.     In the fall of 2012, R.M.

began experiencing frequent nosebleeds and weight loss.         The

parents agreed that R.M., as a U.S. citizen, could return to the

United States for medical care in late August 2013.       The court

found that the medical records from the Boston Medical Center

showed no major health issues.       In the fall of 2013, R.M. was

examined and treated for eczema, frequent nosebleeds, and mild

anemia, for which she was prescribed an iron supplement.

           As to Dr. Newberger's expert testimony that R.M. or M.M.

would suffer psychological harm if returned to Canada, the district

court found such evidence "unconvincing," because it was not "based

on an in-depth investigation, but rather on some office interviews

and a review of hospital records that themselves did not disclose

any grave medical or emotional issue."       Accordingly, the court

found that "[t]he evidence fell well short of supporting a finding

of a grave risk of psychological harm."

           Having reviewed the record evidence and the parties'

arguments on appeal, we find no clear error among the foregoing

findings of fact.    First, we do not find any merit to the mother's

argument   that     the   district   court   improperly   discounted


                                 -24-
Dr. Newberger's testimony.     Dr. Newberger was called as an expert

witness, not as a fact witness.       The mother's counsel submitted to

the district court that "no part of Dr. Newberger's opinion is

based   upon   communication   with   the   children."   Dr.   Newberger

testified that his first involvement in this case began with a

conversation with the mother's counsel.          He only met with the

mother and the children once, he did not review their Canadian

medical records, and he never interviewed the father. He testified

that "with regard to the interviews of the children, there was

nothing of probative importance." Dr. Newberger's expert testimony

does not and cannot serve as factual testimony bolstering the

mother's narrative regarding alleged past abuse in the household,

as he had no independent knowledge of what transpired in the

household.     Accordingly, we find no clear error in the district

court's evaluation of Dr. Newberger's testimony.

             Second, we find no clear error in the district court's

determination that R.M.'s medical records show "no major health

issues," or in its determination that her treated conditions

include nothing more than "eczema, frequent nosebleeds, and mild

anemia."     The mother has not demonstrated that these conditions

cannot be adequately treated by health care providers in Canada,

such that returning R.M. to Canada would subject her to a "grave

risk" of physical harm.




                                  -25-
             Turning to her other arguments, the mother's allegations

of abuse are not to be taken lightly.         She has described incidents

of brutality that, if true, paint a disturbing portrait of a

physically, sexually, and emotionally abusive and controlling

husband.     We do not doubt that there can be significant, lasting

psychological trauma inflicted on children who witness such abuse

between their parents.       See, e.g., Lynn Hecht Schafran, Domestic

Violence, Developing Brains, and the Lifespan:         New Knowledge from

Neuroscience, 53 Judges' J., no. 3, Summer 2014, at 32, 35 ("The

toxic stress that harms developing brains comes from living in a

chronic state of tension and fear.").

             However, the district court did not fully credit the

mother's testimony, which it found to be "general and vague."             The

father denies the mother's allegations, and the mother has offered

scant   evidence     to   corroborate   her   testimony.    There   is    no

indication in the record that the mother previously sought legal

protection in either Haiti or Canada against the father, no

indication    that   she   sought   sole   custody   previously,    and    no

indication that she made any such allegations prior to her removing

the children from Canada and taking them to Boston.                 To the

contrary, prior to removal, the mother had consistently allowed the

father to play an active role in the children's lives.        The mother

admits that the father has never harmed or attempted to harm M.M.

or R.M.    As previously described, the district court also found it


                                    -26-
"difficult to draw any reliable conclusions" about the frequency of

the conduct alleged by the mother and how significant its impact

was on the children.

          Moreover, the mother does not dispute that the father has

since remarried. Although she asserts that the father is a "serial

spousal   abuser"   and   that   the    children    would   experience

psychological trauma if returned to Canada -- "a place they

associate with their [f]ather's abuse of [their] [m]other" -- there

is no evidence or allegation in the record that the father has ever

committed abuse of any sort against his current wife.       Thus, there

is no indication of a "grave risk" that upon their return to Canada

the children will be exposed to the type of domestic abuse alleged

by the mother.

          As to potential sexual abuse of M.M. or R.M. by their

half-brother, B.M., who is himself still a young child, there is

testimony describing isolated instances of sexually aggressive or

inappropriate behavior by B.M. toward M.M.         In her requests for

findings of fact before the district court, the mother alleged

three such instances. However, several years have passed since the

last alleged instance of sexually inappropriate behavior by B.M.

toward M.M., and both the mother and the father agree that B.M. was

disciplined in some way for the prior incident. The father's niece

further testified that all the children get along well together.

The record does not establish that B.M. continues to exhibit


                                 -27-
sexually aggressive or inappropriate behavior, or that the father

and his new wife are unwilling or unable to prevent any such

incidents in the future.    Thus, on the supported factual findings

made by the district court, we cannot say that there is a "grave

risk" that B.M. will behave in sexually aggressive or inappropriate

ways toward either M.M. or R.M. if they are returned to Canada.

           In her submissions, the mother relies heavily on Walsh,

221 F.3d at 204, asserting that the district court, like the

district court in Walsh, erred by failing to give proper weight to:

the   mother's   allegations;   the   connection    between   exposure   to

spousal abuse and physical and psychological harm; the danger of

the sexualized environment in the home; and the degree of the

father's propensity for violence. However, the district court here

explicitly considered our decision in Walsh and applied it to the

instant case, finding that "[t]he facts of this case are neither as

dire nor as clear."     Reiterating her most serious allegations of

abuse, the mother focuses on attacking the former determination

(whether these facts are as "dire"), but, critically, fails to

establish that the district court erred in finding that the instant

facts are not as "clear" as those in Walsh.

           Indeed, the mother's argument regarding Walsh hinges on

accepting all of her allegations as true.          The district court did

no such thing.    Rather, the district court merely recited aspects

of her testimony.


                                  -28-
            Nothing in the district court's opinion suggests that it

accepted     the    mother's    testimony       wholesale         or    resolved       all

credibility determinations in her favor.                  To the contrary, the

district court found the mother's testimony to be "general" and

"vague,"     and    found    that   it     could    not      "draw      any    reliable

conclusions" about the frequency of the alleged conduct or its

effect on the children.        Furthermore, the district court expressed

skepticism regarding the degree to which the mother feared for her

children's safety, stating that it was "telling" that she "took no

steps to prevent [the father] from having contact with their

children, unlike the respondent in Walsh, who had sought numerous

protective orders out of fear of harm to her or her children."                          We

find no clear error in these determinations, which do not leave us

with the "'strong, unyielding belief . . . that the judge made a

mistake.'"       Sánchez-Londoño, 752 F.3d at 539 (quoting Darín, 746

F.3d at 8–9).

            The instant case thus involves competing "he said, she

said" testimony from both parties, with little independent evidence

corroborating the mother's testimony, and no clear acceptance by

the district court of the mother's narrative over the father's.

The district court thus effectively found that the mother did not

bear her burden of proof in establishing that returning the

children    to     Canada   would   subject     them    to    a   "grave       risk"    of

"physical    or    psychological     harm."        We   see    no      error   in   that


                                         -29-
determination.     By   contrast,      the    Walsh   case    involved      "ample

evidence" that the father in that case, John Walsh, "has been and

can be extremely violent and that he cannot control his temper."

Walsh, 221 F.3d at 219.        In Walsh, there was "a clear and long

history of spousal abuse, and of fights with and threats against

persons other than his wife. These include John's threat to kill

his neighbor in Malden, for which he was criminally charged, and

his fight with his son Michael."        Id. at 220.5

          Moreover,     John   Walsh    had    severely      beaten   his   wife,

Jacqueline Walsh, multiple times over the years, including when she

was seven months    pregnant.       Id.      at 209-12.6        Many of these

beatings, as well as a beating of John's older son by another

marriage, took place in front of Jacqueline's two small children.

Id.   John fled the United States for Ireland as a fugitive after


5
   The district court in Walsh explicitly found that the mother in
that case was the "victim of random beatings" -- beatings which
were known to, among others, the following persons:       three of
John's older children from previous relationships; the mother's
physician in Ireland, who advised her to seek legal protection and
a court order, and to get photographs taken to document the abuse;
and a licensed social worker who worked with her case. Id. at 209-
12.
6
    Jacqueline described many instances of attacks by John,
including kicks and punches on specific dates that resulted in the
following injuries: a broken tooth; repeated bruises (including on
her face, chest, and knees); scratch marks; and an injured coccyx
bone (or "tailbone") in her lower spine. Id. at 210. She sought
the Irish equivalent of a temporary restraining order, which John
then violated by coming to her home and threatening her again. Id.
at 211. Jacqueline testified at trial, and her allegations were
corroborated by additional witnesses, including a social worker and
her sister. Id. at 212.

                                    -30-
being charged with threatening to kill his neighbor,7 and he

violated   court   orders   in    Ireland    that   he   stay   away   from

Jacqueline's home.    Id. at 210-11.        The district court in Walsh

accepted these underlying facts.       See id. at 218-22.8

           On appeal in Walsh, we found that the facts of the case

-- "including the father's flight after indictment for threatening

to kill another person in a separate case and a documented history

of violence and disregard for court orders" -- were "clearly

established."   Id. at 222.      In contrast, the instant case has none

of these strong, independent pieces of evidence corroborating the

mother's testimony as to the father's alleged abuse. Additionally,

the district court here did not fully accept the allegations

against the father.

           Furthermore, on appeal in Walsh, we placed particular

emphasis on John's repeated history of ignoring court orders.           See


7
    In 1993, in Malden, Massachusetts, after becoming drunk
following a wake, John Walsh ran to his next door neighbor's house,
"banged on the door, breaking the door's glass, and yelled that he
was going to kill the man." Id. at 209. "He did this repeatedly
until the police arrived," and he was later charged in a
Massachusetts criminal complaint with attempting to break and
enter, and threatening to kill another person.       Id.   He then
"absconded to Ireland," id., and he remained a fugitive from
justice in the United States at the time of the appeal in Walsh.
Id. at 215 ("John is plainly a fugitive.").
8
  See also In re Walsh, 31 F. Supp. 2d 200 (D. Mass. 1998), rev'd,
221 F.3d 204 (1st Cir. 2000); id. at 201 (finding that "John
physically abuses Jackie"); id. at 202-04 (making detailed findings
of fact that John committed various specific acts of physical abuse
against his wife); id. at 208 (concluding that the court had
identified "deplorable conditions of domestic abuse" in the case).

                                    -31-
id. at 220-21 ("We do not believe th[at] undertakings . . . or even

a potential [protective] order, are sufficient to protect the

children from the exposure to grave risk in this case.          We have no

doubt that the Irish courts would issue appropriate protective

orders. That is not the issue. The issue is John's history of

violating orders issued by any court, Irish or American.").9             The

father here has no such history of violating court orders.          Quite

simply, this case is not Walsh.

           Importantly to our decision here, an order returning the

children to Canada is not equivalent to an order mandating that the

children live with their father rather than with their mother,

another family member, or guardian.         Again, an order of return to

Canada under the Convention "is not a final determination of

custody rights."     Neergaard-Colón, 752 F.3d at 530.           Instead,

implementation of the return remedy here means that the courts of

Canada -- the children's country of habitual residence -- will make

the appropriate custodial and family law determinations.          See id.

(citing   Abbott,   560   U.S.   at   9);    see   also   Charalambous    v.


9
    In Walsh, we further explained that:

      John's past acts clearly show that he thinks little of
      court orders. He has violated the orders of the courts
      of Massachusetts, and he has violated the orders of the
      courts of Ireland. There is every reason to believe that
      he will violate the undertakings he made to the district
      court in this case and any [protective] orders from the
      Irish courts.

Id. at 221.

                                  -32-
Charalambous, 627 F.3d 462, 469-70 (1st Cir. 2010) (per curiam)

("We point out that [the mother] is free, in the courts of [the

children's country of habitual residence], to seek custody of the

children and such other orders as may become necessary as to the

children.").

            For all the foregoing reasons, we find no clear error in

the district court's underlying findings of fact on the narrow

"grave risk" exception.        See Sánchez-Londoño, 752 F.3d at 539;

Neergaard-Colón, 752 F.3d at 530.           Nor do we disagree with the

district court's conclusion that the mother failed to meet her

burden of establishing that exception by clear and convincing

evidence.      See   Yaman,   730    F.3d   at    11;   see   also   22   U.S.C.

§ 9003(e)(2) (providing that "a respondent who opposes the return

of the child has the burden of establishing . . . by clear and

convincing evidence" that the exception set forth in Article 13(b)

of the Convention applies).           Therefore, we conclude that the

district court did not err in determining that the mother has not

shown a "grave risk" that returning the children to Canada would

expose them to "physical or psychological harm or otherwise place

[them] in an intolerable situation."             See Hague Convention, art.

13(b).

                              III.   Conclusion

            We find no reversible error in the district court's

findings that (1) Canada was the children's country of habitual


                                     -33-
residence, and (2) returning the children to Canada would not

subject them to a grave risk of physical or psychological harm. On

that basis, we affirm.

          Affirmed.




                              -34-